DETAILED ACTION
This communication is in response to the RCE with amendments and arguments filed on 03/24/2022. Claims 1-6 and 8-20  are pending and have been examined.
Any previous objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
The Examiner of Record has changed from Anup Chandora to Paras Shah. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Li teaches: A computer-implemented method comprising: determining, by a first computing device (Li, Figure 1 and 2: automatic speech recognition (ASR) system 100) that includes a speech recognizer (Li, Figure 1: speech recognizers 130) that includes an acoustic model (Li, Figure 2: plurality of acoustic models 235), a language model (Li, Figure 2: language model 240), and a lexicon (Li, Figure 2: lexicon module 240), a context of a second computing device (Li, Figure 2: decoder module 210 performing [as determining] speech recognition on audio data 11 received [as context] from a corresponding user device 15 [as second computing device]), wherein the lexicon includes multiple terms in a first language (Li, Column 4, Lines 60-62: lexicon module 240 provides a catalogue of words [as multiple terms]…within the same [as first] language) and a pronunciation for each of the multiple terms in the first language (Li, Column 5, Lines 19-22: generated pronunciations for words not available at the lexicon module 240 are added to the catalogue of words associated with the lexicon module 240 [and therefore, the lexicon must store pronunciations corresponding to words already available in the lexicon]); based on the context of the second computing device: identifying, by the first computing device, one or more additional terms in a second language different from the first language and a pronunciation for each of the one or more additional terms (Li, Column 5, Lines 58-62: for multilingual users, the ASR system 100 makes use of acoustic models 235 and language models for multiple languages [e.g. second language] spoken by the same user in order to decode corresponding audio data 11 [as identifying second language terms and pronunciations]); and including, by the first computing device, the pronunciation for each of the one or more additional terms in the second language in the lexicon (Li, Column 5, Lines 19-22: generated pronunciations for words not available at the lexicon module 240 are added to the catalogue of words associated with the lexicon module 240); after including the pronunciation for each of the one or more additional terms in the second language in the lexicon, receiving, by the first computing device, audio data of an utterance comprising at least one word in the first language and at least one word in the second language detected by the second computing device (Li, Column 3, Lines 54-56: audio data 11, associated with a corresponding speaker, received from a corresponding user device 15; Li, Column 5, Lines 58-62: for multilingual users, the ASR system 100 makes use of acoustic models 235 and language models for multiple languages [e.g. first and second language] spoken by the same user in order to decode corresponding audio data 11 [as received first and second language terms]); generating, by the first computing device, a transcription of the utterance (Li, Columns 4, Lines 65-67, Column 5, Lines 1-2: reconstructing meaningful words, expressions, or sentences [as generating a transcription] corresponding to the received audio data 11) by performing speech recognition on the received audio data of the utterance (Li, Column 3, Lines 53-56: decoder module 210 performing speech recognition on audio data 11, associated with a corresponding speaker, received from a corresponding user device 15)  using the acoustic model, the language model, and the lexicon (Column 3, Lines 59-60: the decoder module 210 also makes use of acoustic models; Column 4, Lines 65-66: decoder unit 210 makes use of the language model and lexicon module 240) that includes the multiple terms in the first language and the pronunciation for each of the multiple terms in the first language and the pronunciation for each of the one or more additional terms in the second language (Li, Column 5, Lines 58-62: for multilingual users, the ASR system 100 makes use of acoustic models 235 and language models for multiple languages [e.g. first and second language] spoken by the same user in order to decode corresponding audio data 11 [as including first language terms with first and second language pronunciations]; Li, Column 5, Lines 8-11: For example, pronunciation of the sequence of letters "ing," [as first language term] differs from a native English speaker [as first language pronunciation] compared to a native Russian speaker  [as second language pronunciation] user who is speaking English; Li, Column 5, Lines 66-67: Switching between different languages spoken by the user may be triggered seamlessly based on automatic identification of a language among the languages indicated in the information indicative of the language skills of the user);  providing, for output by the first computing device, the transcription of the utterance comprising the at least one word in the first language and the at least one word in the second language (Column 3, Lines 38-40: information requested [as providing for output the transcription], e.g. database query, web search, requested point of interest, navigation path, or the like; Li, Column 5, Lines 66-67: Switching between different languages spoken by the user may be triggered seamlessly based on automatic identification of a language among the languages indicated in the information indicative of the language skills of the user).
Li does not teach: after generating the transcription of the utterance, removing, by the first computing device, the pronunciation for each of the one or more additional terms in the second language from the lexicon that includes the multiple terms in the first language and the pronunciation for each of the multiple terms in the first language and the pronunciation for each of the one or more additional terms in the second language.
Goronzy teaches after generating the transcription of the utterance, removing, by the first computing device, the pronunciation for each of the one or more additional terms in the second language from the lexicon that includes the multiple terms in the first language and the pronunciation for each of the multiple terms in the first language and the pronunciation for each of the one or more additional terms in the second language (Goronzy, Paragraph 33: information initially contained in the current lexicon, in particular in the starting lexicon, which is not covered, realized or confirmed by recognition results and/or recognition related information in connection with the current speaker is removed and cancelled from the current lexicon, in particular from the starting lexicon, to reduce the amount of data within said lexicon. In the application it might be necessary to remove pronunciation variants [as removing pronunciation for terms in another dialect] already contained in the starting lexicon or current lexicon [as from the lexicon] as the current speaker under process has a different dialect [as a second language pronunciation] which is not realized by his speaking behaviour. In this case, keeping track of deleted information or entries is necessary to enable a reset at a speaker change).
Tian (US 2009/0326945) is cited to disclose a mixed language input for speech (see abstract). 
Lloyd (US 8,352,246) is cited to disclose customization of language models by increasing probabilities of words related to a topic or previously used or context information (see col. 1, lines 45-65). 
Mengibar (US 2013/0317823) is cited to disclose adjusting of probability of a language model (see [0057]). 
Ehsani (US 2016/0103825) is cited to disclose language detection and location detection in order to activate a language model (see claim 27).
Biadsy (US 2018/0053502) is cited to disclose adjusting of language model based on nonlinguistic context (see [0180]). 
However, none of the cited prior arts above teach or make obvious the combination of limitations as recited in independent claims 1, 19 and 20. More specifically, the limitation of “wherein each respective term of the multiple terms in the first language and each respective term of the one or more additional terms in the second language comprises a corresponding likelihood score; and for each respective term of the one or more additional terms in the second language, biasing, by the first computing device, the corresponding likelihood score based on the context of the second computing device… based on the corresponding likelihood scores of the multiple terms in the first language and the biased corresponding likelihood scores of the one or more additional terms in the second language, generating, by the first computing device, a transcription of the utterance…” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
04/19/2022